Judgment unanimously affirmed. Memorandum: Contrary to the contention of defendant, the verdict finding him guilty of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [1]) is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant was seated in the front passenger seat of an automobile driven by codefendant, and a grocery bag containing 178 baggies of cocaine and a scale was lying at defendant’s feet. The statutory presumption is applicable (see, Penal Law § 220.25 [1]), and testimony that a third person fled the automobile and left the drugs behind presented an issue of credibility for the jury to resolve. Upon weighing the relative probative force of the conflicting testimony, we conclude that the jury did not fail “to give the evidence the weight it should be accorded” (People v Bleakley, supra, at 495). (Appeal from Judgment of Monroe County Court, Maloy, J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Kehoe, JJ.